Citation Nr: 1614426	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  13-34 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a left knee disability.  


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 2001 to May 2011.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
March 2013 rating decision of the Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal was originally before the Board in July 2015.  The appeal was remanded for additional development.  As discussed below, the requested development was substantially complied with and the claim is ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The Board notes the issue of entitlement to service connection for a lumbosacral disability was remanded by the July 2015 Board remand.  This issue was granted by the RO in a December 2015 rating decision, and therefore is no longer on appeal before the Board.  


FINDING OF FACT

There has been no demonstration by competent medical evidence, or by competent and credible lay evidence, that the Veteran has a current left knee disability that is related to service.  


CONCLUSION OF LAW

The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Proper notice was provided in a May 2011 letter. 

With regard to the duty to assist, the claims file includes service treatment records (STRs), private treatment records, and the statements of the Veteran in support of his claims.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.

VA examinations were obtained and are adequate to decide the claim.  The report includes a clinical examination, diagnostic testing, and consideration of the Veteran's reported symptoms.  The report provides findings relevant to determining whether service connection is warranted.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

II.  Legal Criteria 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of her current symptomatology.  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

III.  Left Knee Disability

The Veteran filed May 2011 claim for left knee pain, which he stated began in August 2008.  There has been no demonstration by competent medical evidence, or by competent and credible lay evidence, that the Veteran has a current left knee disability, which has a nexus to his active service.  

The Veteran did not report a history of a left knee disability in his August 2001 enlistment examination and report of medical history.  A December 2006 STR noted joint pain in both knees.  A September 2010 STR noted the Veteran had an ongoing problem of chronic knee joint pain, but does not specify which knee.  The Board notes the Veteran's STRs contain several reports of right knee pain.  The Veteran's STRs are otherwise silent as to a left knee disability.  

After separation from service the Veteran received private treatment for left knee pain.  The Veteran submitted a December 2014 private treatment record from Wheeling Hospital Physical Therapy, which showed the Veteran was experiencing mild tenderness in his left knee, no other diagnoses were made. 

The Veteran received VA treatment for his left knee.  The Veteran's VA treatment records show complaints of left knee pain from July 2013 to December 2014.  The Veteran received a November 2014 VA MRI.  The MRI revealed a small joint effusion, but was otherwise normal.  

The Veteran was afforded a March 2013 VA examination, which showed normal MRI results, and good knee strength with no swelling.  The VA examiner diagnosed a hamstring strain and noted that the Veteran's left knee was otherwise normal.  The Veteran reported pushing heavy equipment in service and his knee becoming stiff with locking and giving way.  The examiner noted the Veteran had good strength, normal reflexes, and "great" range of motion bilaterally.  There were no deformities of the left knee noted.  There was no crepitus with flexion and extension of his knees.  

The Veteran was afforded a December 2015 VA examination in compliance with the July 2015 Board remand.  The Veteran reported knee pain, which began in service and had continued since then, specifically, when hyperextending his knee.  The Veteran reported no specific trauma to his knee during his active service, as the Veteran did not have a current left knee disability.  The examiner reviewed the Veteran's claims file and performed a physical examination.  The examiner found the Veteran had normal range of motion and no functional loss.  The Veteran did not present with ankylosis or muscle atrophy.  The VA examiner diagnosed the Veteran with left knee effusion, resolved.  The examiner concluded, as requested by the July 2015  Board remand, that the Veteran's left knee effusion was less likely than not incurred in or caused by the Veteran's active service.  The examiner discussed the November 2014 MRI as requested by the July 2015 Board remand.  The examiner noted that the MRI showed a small effusion and explained that effusion typically occurs with an episode of inflammation and once the inflammation ceases, the effusion resolves.  The examiner further explained the Veteran's examination that day did not provide any clinical evidence of a continued left knee effusion, and thus the effusion shown on the November 2014 MRI had resolved.  As requested by the July 2015 Board remand the VA examiner also addressed the Veteran's STRs, stating that there is no evidence of in-service complaints of left knee pain.  

The Board finds the December 2015 VA examiner's opinion as to a current left knee to be probative evidence, which weighs against the Veteran's claim.  The Board notes that the examiner indicated that the Veteran's STRs did not contain any complaints of left knee pain, which is contradictory to the Veteran's December 2006 and September 2010 STRs noting complaints bilateral knee pain.  However, as knee pain in service is not an indication as to a current knee disability, the Board finds this does not make the examiner's opinion as to a current disability inadequate.  As to a current left knee disability, the examiner reviewed all the evidence in the claims file and provided a thorough rationale that is consistent with the evidence of record; therefore the opinion is probative evidence, which weighs against the Veteran's claim.  

The Board notes that the medical evidence of record does show the Veteran had experienced left knee effusion during the pendency of the appeal; however, symptoms such as pain or effusion alone are not disabilities in the absence of an underlying disease or injury for VA disability compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Therefore, the Veteran's left knee effusion as shown on the November 2014 MRI is not a current disability.  

The only evidence supporting a current left knee disability related to service are the lay statements of the Veteran.  In the Veteran's December 2013 VA Form 9 he indicated that he had painful motion in his knee, especially after running.  The Veteran provided a February 2016 statement, indicating that he had current knee pain.  The Veteran's statements indicating that he has left knee pain and therefore a knee disability during the pendency of the appeal are not competent evidence.  The Board notes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The specific issue in this case, however, whether the Veteran has a current left knee disability related to his active service, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran is competent to testify as to observable symptoms such as knee pain, but his lay opinion as to a diagnosis of the symptoms as a current left knee disability and a nexus between these symptoms and an in-service injury, is not competent evidence.  Thus, the Veteran's statements indicating he has a current left knee disability due to service are not probative evidence.  

Thus, there has been no demonstration by competent medical evidence, or by competent and credible lay evidence, that the Veteran has a current left knee disability due to service.  Therefore, service connection is not warranted.


ORDER

Entitlement to service connection for a left knee disability is denied.  



____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


